1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   CONSTRUCTION LABORERS                       CASE NO.: 5:18-cv-2212 R (SPx)
     TRUST FUNDS FOR SOUTHERN
12   CALIFORNIA ADMINISTRATIVE
     COMPANY, a Delaware limited                 ORDER FOR DEFENDANT AND
13   liability company,                          CHRISTOPHER JOHN LOYA TO
                                                 SHOW CAUSE WHY THEY
14                       Plaintiff,              SHOULD NOT BE HELD IN
                                                 CONTEMPT OF COURT FOR
15                 v.                            FAILURE TO COMPLY WITH
                                                 ORDER TO PRODUCE RECORDS
16   PRO INSTALLS APPLIANCE                      [22]
     INSTALLATIONS, INC. a
17   California corporation,
18                       Defendant.
19

20

21

22         Upon motion by the plaintiff, Construction Laborers Trust Funds for Southern
23   California Administrative Company (“ADMINCO”), the Court entered an
24   interlocutory order on April 1, 2019 ordering the defendant, Pro Installs Appliance
25   Installations, Inc. (“EMPLOYER”), and its managing officers, managing employees,
26   agents and successors, as well as all those in active concert or participation with any
27   one or more of them, to produce the EMPLOYER’s records for audit in order for
28   ADMINCO to determine the full amount due by the EMPLOYER to the Trust Funds

                                                 1
1    for a motion for, and entry of, judgment by default (“Audit Order”). (Dkt. 19 at p.3,
2    line 5 to p.5, line 3). ADMINCO has filed an application for the issuance of an order
3    for the EMPLOYER and Christopher John Loya (“Mr. Loya”) – who is documented
4    by ADMINCO in its application to be the EMPLOYER’s agent for service of process,
5    chief executive officer, chief financial officer, sole director, registered managing
6    officer and president – to show cause why they should not be adjudged in civil
7    contempt for failing and refusing to obey the Audit Order. Having reviewed
8    ADMINCO’s application and documents filed in support thereof, and good cause
9    appearing therefore:
10

11         IT IS HEREBY ORDERED THAT:
12

13         1.     Christopher John Loya is ordered to appear before the above-entitled
14   Court on November 25, 2019, at 9:30 a.m., in Courtroom 880 of the United States
15   District Courthouse, located at 255 East Temple Street, Los Angeles, California 90012
16   and show cause, if any, why an order should not be entered finding him and Pro
17   Installs Appliance Installations, Inc. to be in contempt of court for failing and refusing
18   to obey the Audit Order.
19

20         2.     Service of a copy of this order – as well as the application, memorandum
21   of points and authorities and declarations of Yvonne Higa, Ricard Watanabe and Peter
22   A. Hutchinson filed by ADMINCO in support of its application for this order, and the
23   declaration of George Moss (Court Document 16) cited in the application – shall
24   within one week of entry of this order by the Court be effectuated by ADMINCO by
25   mail to Christopher John Loya at the two street addresses identified in paragraph 8 of
26   ///
27   ///
28   ///
                                                 2
1    the declaration of Peter A. Hutchinson filed by ADMINCO in support of its
2    application for issuance of this order.
3

4
     Dated: November 8, 2019
5                                                HON.
                                                  ON. R.
                                                      R. GARY
                                                         GARY KLAUSNER
                                                              KLAUS
                                               UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                               3
